DETAILED ACTION

Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 12/21/2021.
Claims 1, 10, and 19 have been amended and are hereby entered. 
Claims 1-21 are currently pending and have been examined.
The previous double-patenting rejection is hereby withdrawn due to applicant’s amendments.
The previous 101 rejection is maintained for the reasons below.


Response to Arguments
Applicant argues #1:
Applicants again submit that the claims are directed to patentable subject matter as the claims are not directed to an abstract idea, but even if so, are integrated into a practical application. 
In particular, Applicants again submit that the claims include meaningful limitations that are more than applying or generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application.
That is, the claimed invention operates to compute the margin requirement with greater efficiency by using the claimed dimension reduction module such that the calculated time series projection is represented in a manner which requires less data while maintaining the unique characteristics/dynamics thereof. Further, the ordered combination of the claimed features mitigates technical data compression effect resulting from the reduced dimensionality by recommitting the omitted factors when determining single product variance. Thus, the ordered combination of the claimed features uniquely reduces computing load through dimensional reduction and then mitigates loss effects caused by the dimension reduction through later computation based on the omitted factors. 
By reducing the number of factors used to represent the dynamics of an original continuous time series to less than all such factors, the claimed invention conserves computational resources. Further, the ordered combination mitigates loss effects caused by the dimension reduction through later computation based on the omitted factors.

Examiners response:
Examiner respectfully disagrees, as an initial matter the claims are not directed towards data compression and there is no mention of data compression in the specification.  Further, the claims do not recite any features related to compressing data, rather the claims are directed towards performing mathematical processes for reducing the number of factors used to represent the dynamics of an original continuous time series to less than all such factors, while this may amount to an improvement in the abstract concept for estimating a value at risk and reduce the complexity of the calculations performed, this does not amount to improvement to the computer system to which the idea is being applied, as this is well within the capabilities of a computer (see MPEP 2106 Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)).  Reducing the number of steps or factors used in a calculating the value at risk may result in using less computer resources since the mathematical calculation is less complex, but simplifying the mathematical calculations does not render the claims eligible under 101 as the computer is merely being used a tool to carry out the abstract process for calculating the value at risk. 
With regards to the claims as an ordered combination, are also not well-understood, routine or conventional, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury’s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.

Applicant argues #2:

Further, contrary to the assertion of the Office Action (for example, at page 4), while the claims may be related to margin requirements, which are utilized to mitigate risk of loss, the claims are certainly not directed to mitigating risk. Instead, the claims are directed to an improved process for computing a margin requirement which enables the computation to be performed more efficiently by a computer. At page 6, the Office Action states that the “improvements are not directed to a technical process but rather towards mathematic[s] being applied to the computer,” because the allegedly the claimed features are well-understood repetitive calculations in view of Ray and Li. As discussed above, Ray and Li fail to establish that the ordered features of the claims are well-understood repetitive calculations. Applicant’s Specification, for example at paragraphs [0072] and [0073], tends to show that the claimed features improve the efficiency of computation by computer systems. Accordingly, Applicants submit that the balance of evidence on the record tends to show that the claimed features are not directed to a judicial exception and respectfully request that the Office adopt conclusions consistent with the evidence on record.

Examiners response:
The Examiner respectfully disagrees, the NPL references of Li and Ray were relied upon to show that reducing the number of dimensions for analyzing data is a well-known mathematical technique, and well within the capabilities of the computer to  which this concept is being applied for estimating risk, and therefore not an improvement to the computers themselves, but rather a unique abstract idea for calculating value at risk. Thus, the claims are not improving the efficiency of the computer, but rather applying mathematical abstract concepts, and using the computer as a tool to do so.
Applicant argues #4:
At pages 9 and elsewhere, the Office Action repeatedly asserts that the Examiner did not group the claims into the mental processes category abstract ideas thus argumentation by the Applicants that the claims cannot be performed in the human mind but for the recitation of generic computer hardware are therefore moot. Applicants submit the Office Action misapprehends the argument by the Applicants, regardless of whether the claims are grouped in the mental processes category, if the claims cannot be performed in the human mind but for the recitation of generic computer hardware, it cannot also be asserted that the claims perform 
Applicants again submit that the claims are not abstract, but rather are integrated into a practical application and provide a novel concept. Dimension reduction provides the technological improvement it provides of reducing the volume of data to be processed. Further, the claims do not claim mere dimension reduction but specially recite calculating “a projection of the time series of pricing information which uses less than all of the plurality of factors to represent the dynamics of the time series ....”” Further, the claims recite that “the intra-curve analysis is based on all of the plurality of factors” which mitigates data compression effects of the reduced dimensionality in the analysis of single product volatility. Thus, the claims provide a unique ordered combination that reduces computational load and then mitigates accuracy loss through reintroduction of omitted factors at a later point in the computation.

Examiners response:
Examiner respectfully disagrees, with regards to the human mind/pen and paper test, as an initial matter, just because an idea cannot be performed with a pen and paper or in the human mind does not mean it’s not directed towards an abstract idea, and fundamental economic practices and methods of organizing human activities are not exclusively limited to ideas that can only be performed in the mind.  Further, the Examiner did not rely on grouping the claims into the Mental Processes grouping of abstract ideas for the analysis.  With regards to the argument that “Dimension reduction provides the technological improvement it provides of reducing the volume of data to be processed but specially recite calculating “a projection of the time series of pricing information which uses less than all of the plurality of factors to represent the dynamics of the time series ....”, this is clearly a mathematical concept being applied using a computer to analyze data, with the results being the time series of pricing information, akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). 
	
	
Applicant argues #5:
Furthermore, as the claims integrate the abstract idea into a practical application, there is no need to consider the remaining step in the Section 101 framework under step 2B.

The Examiner further asserts that:

Examiner respectfully disagrees, the claims are directed towards generating a

margin requirements (values at risk), and this idea falls squarely in the

mitigating risk category. While the non-technical abstract process for

calculating a value at risk may be unique, the claims are directed towards

taking this a process and applying it with a generic computer. The resulting

efficiencies in the computer by using less than all the factors for calculating a

value at risk is not a technical improvement, but rather an improvement to the

abstract concept be applied with a computer.

Applicants again respectfully disagree. Whether or not the general concept of mitigating risk is abstract, Applicants submit that this does not render specific technical computer instructions used in the calculation that risk abstract. The Office Action provides no support for the assertion that the specifically claimed process of the claims is non- technical or abstract. Applicants submit that the claimed features improve the performance of a computer at a task that computers are tasked to solve. Making computers better at what they do is an inherently technical pursuit. See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016).
Applicants again respectfully request the rejections be withdrawn in light of the following remarks.


Examiners response:
Examiner respectfully disagrees, with regards to Fairwarning, and that the claimed invention enables the computer to efficiently compute a margin requirement by reducing dimensions and thereby may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury’s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.

Applicant argues #6:
Step 1 — The claims are drawn to a statutory category

For step 1 as set forth in MPEP § 2106, the claims are directed to processes or apparatuses, so they are drawn to a statutory category. Claims 1 and 10 are drawn to a machine, claim 19 is drawn to a process and as such fall within at least one of the four categories of patent eligible subject matter.
Step 2A. - The claims are not directed to an abstract idea

For step 2A as set forth in MPEP § 2106, Applicants submit that the claims are not abstract, but instead are directed to a novel improvement to a specific technology.
The claims describe the process of calculating a margin requirement for a portfolio using dimension reduction, variance scaling, covariance scaling, and Value-at-Risk (VaR) estimation via a time series generator, a dimension reduction module, a variance scaling module, a covariance scaling module, a value-at-risk (VaR) estimation module and/or a margin calculator.
The time series generator, the dimension reduction module, the variance scaling module, the covariance scaling module, the value-at-risk (VaR) estimation module and/or the margin calculator are used to determine margin requirements for a portfolio of financial products based on one or more financial models, such as a risk model. The risk model may transform daily log returns of future prices to orthogonal principal component (PC) scores and uses those PC scores as risk factors. The transformation is performed on a rolling generic contract time series, which is a synthetic series constructed by grouping existing contracts 
The claimed invention directly addresses issues with computing margins for a large number of portfolios containing a variety of combinations of products selected from an even larger number of available products offered by an electronic trading system. As such, merely applying historical data, arbitrary rules or similar scenarios results in excessive consumption of computational resources and inaccurate results.
In particular, using the claimed dimension reduction module, the generated continuous time series is represented in a manner which requires less data while maintaining the unique characteristics/dynamics thereof. The allows the claimed invention to compute the margin requirement with greater efficiency. Further, using the claimed variance scaling module data compression effects associated with dimension reduction are mitigated.


Examiners response:
Examiner respectfully disagrees, the steps claimed amount to abstract concepts for how the data is analyzed for calculating the value at risk, using the computer as a tool to do so.  There is no improvement to the computer itself as it’s merely being used to perform repetitive calculations for calculating a margin requirement for a portfolio using the known mathematical techniques of to simplify the calculations  via dimension reduction (as evident by the NPL previously mentioned).
Applicant argues #7:
Applicants submit that the claims are akin to Example 37, claim 2 of “Subject Matter Eligibility Examples: Abstract Ideas”, published by the USPTO on January 7, 2019.
In particular, the claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not, but for the recitation of generic computer components, cover performance of the claimed process in the mind. For example, the elements of claim 1, such as the calculation of the dimension-reduced projection, cannot be practically applied in the mind as it requires a computing device which generates continuous time series of pricing information corresponding to a financial product held in a portfolio, the continuous time series of pricing information comprising a plurality of dimensions each corresponding to a factor contributing to dynamics of the continuous time series. That is, the claims cannot be performed in the human mind, or by using pen and paper. As noted in MPEP § 2106, claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, e.g. when the human mind is not equipped to perform the claim limitations. If the claims cannot be performed in the human mind but for the recitation of generic computer hardware, it cannot also be asserted that the claims perform “mitigation of risk” merely requiring the recitation of generic computer hardware. Mitigation of risk is itself no more than a specific abstract idea capable of performance with pen and paper.
“Furthermore, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation.” See the analysis of 
While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea.
The claims do not recite a fundamental economic practice or a method of organizing human activity. The claims are not abstract.

Examiners response:
Examiner respectfully disagrees, as an initial matter, the Examiner did not group the claims into the mental processes category of abstract ideas, and therefor that argument is moot.  The Examiner identified the idea as fundamental economic principles or practices (mitigating risk), as the claims are directed towards calculating the margin requirements for a portfolio, which is a fundamental economic principles or practices (mitigating risk) and falls squarely in the Certain Methods of Organizing Human Activities groupings of abstract ideas.  Mitigating risk ideas are not exclusively mental processes.  With regards to Example 37, the claims in Example 37 was found eligible as it was not directed towards any category of abstract ideas as it was directed towards automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use, whereas in the instant application the claims are directed towards abstract concepts for how to analyze data to calculate a value at risk, falling within the mitigating risk category of organizing human activities.  As stated above, with regards to the human mind/pen and paper test, just because an idea cannot be performed with a pen and paper or in the human mind does not mean it' s not directed towards an abstract idea and the Examiner did not rely on grouping the claims into the Mental Processes grouping of abstract ideas for the analysis.  Furthermore Examiners are directed to continue to use the Mayo Alice framework (incorporated as Steps 2A and Step 2B of the 2019 PEG) as guidance in evaluating subject matter eligibility, which the Examiner has properly applied.
Applicant argues #8:
Step 2A - Prong One
Step 2A as set forth in MPEP § 2106 is a two-prong inquiry. In Prong One, the question is whether the claim recites a judicial exception.
The claims are not directed to an abstract idea. The Supreme Court has cautioned that “[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,” and has cautioned “to tread carefully in construing this exclusionary principle lest it swallow all of patent law.” See Alice Corp., 573 U.S. at 216. The phrase “an idea ‘of itself,” is used to describe an idea standing alone such as an un- instantiated concept, plan or scheme, as well as a mental process that can be performed in the human mind, or by a human using a pen and paper. The claims do not describe an idea of itself. Applicants submit that the claims are not directed to a business method per se, or generic automation of a traditional technique, but are instead claiming a technology-based solution and not an abstract idea based solution implemented with generic technical components in a conventional way.
Accordingly, the claimed invention is inherently linked to the claimed electronic transaction processing system and cannot be performed by pen and paper or in the mind of a human, e.g. this is not a method of organizing human activity. The claims are not abstract, but rather directed to a technological environment.
In particular, the claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover performance in the mind but for the recitation of generic computer components. That is, the claims cannot be performed in the human mind, or by using pen and paper. As noted in the MPEP § 2106.04(a)(2):

Claims do not recite a mental process when they do not contain limitations that can

practically be performed in the human mind, for instance when the human mind is not

equipped to perform the claim limitations. See SRI Int’l, Inc. v. Cisco Systems, Inc.,

930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and

analysis of network data as abstract because “the human mind is not equipped to

detect suspicious activity by using network monitors and analyzing network packets

as recited by the claims”); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699

(distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 97 USPQ2d

1274 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’! Trade Comm’n, 601 F.3d 1319,

94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a

practical matter, be performed entirely in a human’s mind’’). See the MPEP §

2106.04(a)(2) Section III, mental processes.


The claims further do not recite a fundamental economic concept or commercial and legal interactions. The claims do not recite any of the fundamental principles or practices as laid out by the MPEP § 2106.
For example, the claims do not recite hedging, insurance, mitigating risk or commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; or business relations. The claims are not abstract.
Applicants respectfully request the rejections of claims 1-21 be withdrawn.

Examiners response:
Examiner respectfully disagrees, whether or not a claim recites a mental process is not a stand-alone test for determining whether a claim is directed towards an abstract idea.  The claims recite an idea, in part, by:
determining the margin requirements for the portfolio comprising,
(a) generate a time series of pricing information corresponding to a financial product held in a portfolio and comprising a plurality of factors contributing to dynamics of the time series;
(b) calculate a projection of the time series of pricing information which uses a set including less than all of the plurality of factors to represent the dynamics of the time series;
(c) calculate a volatility normalization of the projection to produce a plurality of curves;
(d) determine an inter-curve correlation and an intra-curve correlation between the plurality of curves, wherein: the intra-curve analysis is based on all of the plurality of factors; and the inter-curve analysis is based on the set including less than all of the plurality of factors; and
(e) generate an estimated value at risk based on the inter-curve and intra-curve correlations between the plurality of curves.

Determining the margin requirements and estimating a value at risk are mitigating risk steps, the abstract process used to calculate the margin requirements does not render the claims eligible.  In Alice, the Supreme Court held that "merely requiring generic computer implementation fails to transform [an] abstract idea into a patent-eligible invention." 134 S.Ct. at 2352. Furthermore, in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354-55 (Fed.Cir. 2014), the Courts stated that Alice "made clear that a claim directed to an abstract idea does not move into § 101 eligibility territory by merely requiring generic computer implementation" (internal quotation marks omitted).  Furthermore, the Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality.
Applicant argues #9:
Step 2A - Prong Two (Integrated into a Practical Application?)
However, assuming, arguendo, that the Examiner concludes that the claims recite a judicial exception, the claims are not abstract as the claims are integrated into a practical application of the exception. In prong two as set forth in MPEP § 2106, the question is whether the judicial exception is integrated into a practical application. Further guidance is given for how a judicial exception is integrated into a practical application and what imposes a meaningful limit on the judicial exception.
[after] determining that a claim recites a judicial exception in Step 2A Prong One,
examiners should evaluate whether the claim as a whole integrates the recited judicial
exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application[R-10.2019].
Here, the current claims are integrated into a practical application which may be used as a tool for improving the computing systems which compute a margin requirement for a portfolio of financial products. The current claims utilize a specific and more efficient process by which a time series generator, a dimension reduction module, a variance scaling module, a covariance scaling module, a value-at-risk (VaR) estimation module and/or a margin calculator are used to determine margin requirements for a portfolio of financial products based on one or more financial models, such as a risk model.
The risk model may transform daily log returns of future prices to orthogonal principal component (PC) scores and uses those PC scores as risk factors. The transformation is performed on a rolling generic contract time series, which is a synthetic series constructed by grouping existing contracts according to time-to-maturity. A roll-ahead for generating generic 
The claims do not attempt to monopolize the idea of computing margin requirements but rather only the improvement as applied to the specific relevant technology, namely automated margin computation in electronic trading systems. The claims are not similar to Ultramercial, where the patentees attempted to claim the idea of a method for distributing copyrighted media products over the Internet where the consumer receives a copyrighted media product at no cost in exchange for viewing an advertisement, and the advertiser pays for the copyrighted content. Here, the claims are tied to a specific application (increasing the efficiency of the margin computation for electronic trading systems and electronically maintained portfolios) and do not attempt to cover the entire field.
[quotations of spec omitted by Examiner]
That engine, which may be implemented as a specially programmed computer system or as part of a larger specially programmed electronic trading computer system, may identify orders that match in terms of commodity, quantity and price.
[quotations of spec omitted by Examiner]
The claimed invention is a specific and practical application which improves upon the ability to compute a margin requirement for a portfolio of financial products in an electronic trading system by reducing the complexity of a continuous time series while maintaining the dynamics thereof.
Applicants submit that this is not mere improvement of the business process of margin computation but, in fact, improves the underlying computational systems enabling them to more efficiently complete a margin calculation while mitigating data compression effects associated with dimensional reduction.
The claims as a whole are more than a drafting effort designed to monopolize the exception, but rather are specifically tailored to the computation of a margin requirement for a portfolio of financial products in an electronic trading system by reducing the complexity of a continuous time series while maintaining the dynamics thereof. The limitations, as provided by the claims, impose a meaningful limit on the judicial exception. The applicants are not attempting to cover the field, but rather have drafted a limited claim that covers a specific practical application.
As such, the claims are integrated into a practical application of the exception and are subject matter eligible.
As the claims integrate the abstract idea into a practical application, there is no need to consider the remaining step in the Section 101 framework under step 2B. However, it is noteworthy that the claims do not merely seek to practice a fundamental economic principle using a computer. In FairWarning, the fact that the required calculations could be performed more efficiently via a computer did not materially alter the patent eligibility of the claimed subject matter. See Fair Warning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (citing Bancorp Servs., LLC v. Sun Life Assurance Co., 687 F.3d 1266, 1278 (Fed. Cir. 2012)). The instant case differs from FairWarning because the claimed invention does not use a computer in the computer's ordinary capacity to make the computations faster but rather enables the computer to do something it could not do before by using the recited claimed processes and respective execution of software itself, i.e., not merely from the computer being used as a tool. That is, the claimed invention enables the computer to efficiently compute a margin 
The claims are not directed to an abstract idea, i.e. they are not merely directed to a process that may be performed in a human mind, or pen and paper.

Accordingly, the claims are integrated into a practical application and provide an improvement to a specific technology and as such are not abstract.

Examiners response:
Examiner respectfully disagrees, the Examiner fails to see how the claims are integrating the judicial exception into a practical application, as reducing the complexity of a mathematical equation for calculating a value at risk is not an improvement to the computer system, but rather an improvement to the abstract mathematical process in which the value at risk is being calculated.  As such, the computer is essentially performing repetitive calculations, and MPEP 2106.05(d) provides that performing repetitive calculations is WURC.
Applicant argues that the claims are more than a drafting effort designed to monopolize the judicial exception and does not preempt all ways of practicing the invention.  The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2019 PEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. See the July 2015 Update: Subject Matter Eligibility.  Per the Memorandum - Recent Subject Matter Eligibility Decisions (McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC) in which Examiners are directed continue to use the Mayo Alice framework (incorporated as Steps 2A and Step 2B of the US PTO' s SME) to resolve questions of preemption. The guide and memo 

Applicant argues #10:
Step 2B - Whether a Claim Amounts to Significantly More (Search for an Inventive Concept)
However, assuming, arguendo, that the Examiner concludes that the claims are directed to an abstract idea, Applicants submit that for step 2B as set forth in MPEP § 2106, the claims recite significantly more than the judicial exception. MPEP § 2106 provides that: “Step 2A Prong Two determines whether:...[the] claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept). See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application [R-10.2019]. Further:

[t]he second part of the Alice/Mayo test is often referred to as a search for an

inventive concept... an “inventive concept” is furnished by an element or combination

of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more



(citing Mayo, 566 U.S. at 72-73,101 USPQ2d at 1966).

Evaluating additional elements to determine whether they amount to an inventive

concept requires considering them both individually and in combination to ensure that

they amount to significantly more than the judicial exception itself. See, MPEP §

2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-

10.2019].

The claims recite limitations that amount to significantly more than the exception itself, limitations that are not well-understood, routine or conventional in the field. The claims recite, among other limitations, ““a processor; and a non-transitory memory coupled with the processor and storing instructions that, when executed by the processor, cause the processor to: (a) generate, by the time series generator, a time series of pricing information corresponding to a financial product held in a portfolio and comprising a plurality of factors contributing to dynamics of the time series; (b) calculate, by the dimension reduction module, a projection of the time series of pricing information which uses a set including less than all of the plurality of factors to represent the dynamics of the time series; (c) calculate, by the variance scaling module, a volatility normalization of the projection to produce a plurality of curves; (d) determine, by the covariance scaling module, an inter-curve correlation and an intra-curve correlation between the plurality of curves, wherein: the intra- curve analysis is based on all of the plurality of factors; and the inter-curve analysis is based on the set including less than all of the plurality of factors; and (e) generate, by the value at risk estimation module, an estimated value at risk based on the inter-curve and intra-curve correlations between the plurality of curves.”
The combination of steps recited show that the claim is not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that allow for improved accuracy and efficiency of margin computation for a unique portfolio of financial products by an electronic trading system while accounting for effect due to single product volatility. Thus, the claims amount to significantly more than the judicial exception and are neither routine nor conventional in the field. 
Accordingly, the claims recite an inventive concept and significantly more than the judicial exception. “If the claim as a whole does amount to significantly more than the exception (there is an inventive concept in the claim) (Step 2B: YES), and thus is eligible at Pathway C, thereby concluding the eligibility analysis.” See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019].
Should the Examiner disagree that Applicants’ claims amount to “significantly more,” Applicants request that the Examiner refer to MPEP § 2106.05 (d) entitled “Well- Understood, Routine, Conventional Activity [R-10.2019]”, (Berkheimer v. HP, Inc.) which dictates how the Examiner should properly address and support an assertion that the claims do not provide “something more,” so as to address each and every element of Applicants claim to show that the claimed limitations, in the claimed combination, were well understood, routine or conventional.


1. An explanation based on an express statement in the specification (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional element(s);

2. A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(ID as noting the well-understood, routine, conventional nature of the additional element(s);

3. A citation to a publication (e.g., book, manual, review article) that demonstrates the well-understood, routine, conventional nature of the additional element(s); or

4. A statement that the Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s) and the Examiner is certain, based  upon his or her personal knowledge, that the additional element(s) represents well- understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use and are capable of instant and unquestionable demonstration as being well-known.
Applicants submit that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.
Accordingly, for at least these reasons, the Applicants respectfully request that the Examiner withdraw this rejection of claims 1-21.


Examiners response:
Examiner respectfully disagrees, with regards to the Berkheimer memo, the Examiner met the offices burden by providing NPL (see page 6 of non-final 07/23/2021) that shows reducing the number of dimensions is not a technical improvement but rather a well-known practice when analyzing data (performing repetitive calculations).  Further, the claims are arguably directed towards a computer performing repetitive calculations, this is a WURC function as evident by MPEP 2106.05(d).  With regards to the lack of art rejections, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty'  of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 

For the reasons above, the 101 rejection of claims 1-21 is hereby maintained.
	


Claim Interpretation
Examiner notes that the claims refer to various modules, the Examiner is interpreting the modules to be software consistent with [0075] of the specification which states:
“The clearinghouse computing system 210 may include one or more components (e.g., computing devices, modules running on one or more computing devices, etc.)”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, generating a value at risk, the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a device, system, and computer implemented method. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
determining the margin requirements for the portfolio comprising,
(a) generate a time series of pricing information corresponding to a financial product held in a portfolio and comprising a plurality of factors contributing to dynamics of the time series;
(b) calculate a projection of the time series of pricing information which uses a set including less than all of the plurality of factors to represent the dynamics of the time series;
(c) calculate a volatility normalization of the projection to produce a plurality of curves;
(d) determine an inter-curve correlation and an intra-curve correlation between the plurality of curves, wherein: the intra-curve analysis is based on all of the plurality of factors; and the inter-curve analysis is based on the set including less than all of the plurality of factors; and
(e) generate an estimated value at risk based on the inter-curve and intra-curve correlations between the plurality of curves.

The steps of determining the margin requirements for the portfolio comprising generating a time series of pricing information…,  calculating a projection of the stored generated  time series…, calculating a volatility normalization of the projection to produce a plurality of curves…, determining an inter-curve and an intra-curve correlation…, and generating an estimated value at risk based on the inter-curve and an intra-curve correlation between the plurality of curves under the broadest reasonable interpretation a computing device, a model, a computing system, a clearing house computing device, a processor, a non-transitory memory, a user interface device, a display device, a user input device, a historical pricing database, a time series generator, a dimension reduction module, a covariance module, a value at risk estimation module, and a margin calculator nothing in the claim elements are directed towards anything other than fundamental economic principles or practices (calculating margin requirements).  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a computing device, a computing system, a model, a clearing house computing device, a processor, a non-transitory memory, a user interface device, a display device, a user input device, a historical pricing database, a time series generator, a dimension reduction module, a covariance module, a value at risk estimation module, and a margin calculator.  The computing device, computing system, clearing house computing device, processor, non-transitory memory, user interface device, display device, user input device, historical pricing database, time series generator, dimension reduction module, covariance module, value at risk estimation module, and margin calculator are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components does not render an a computing device, a model, a computing system, a clearing house computing device, a processor, a non-transitory memory, a user interface device, a display device, a user input device, a historical pricing database, a time series generator, a dimension reduction module, a covariance module, a value at risk estimation module, and a margin calculator are other than generic computer components used as a tool to perform the abstract idea.  The modules are merely software modules for applying the abstract idea with a computer, as [0075] states “The clearinghouse computing system 210 may include one or more components (e.g., computing devices, modules running on one or more computing devices, etc.)”.  The model is merely being used as tool to carry out the abstract idea.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the computing device, computing system, model, clearing house computing device, processor, non-transitory memory, user interface device, display device, user input device, historical pricing database, time series generator, dimension reduction module, covariance module, value at risk estimation module, and margin calculator to perform the steps of determining the margin requirements for the portfolio, generating a time series of pricing information…, store data indicative of the generated time series…, calculating a projection of the stored generated  time series…, calculating a volatility normalization of the projection to produce a plurality of curves…, determining an inter-curve and an intra-curve correlation…, and generating an estimated value at risk based on the inter-curve and an intra-curve correlation between the plurality of curves amounts to no more than mere instructions to apply the exception using generic computer A Beginners Guide to Learn Dimension Reduction Techniques and Calculation Method for Portfolio’s Value at Risk Based on Principal Factor Analysis show it was well known in the art to use dimension reduction techniques when estimating risk for a portfolio, akin to reducing the number of factors in the instant application, providing that it’s well known that dimension reduction processes helps in data compression, fastens the time required for performing the same computations, improves models performances, and simplifies the calculations of risk for large scale portfolios.  Further the steps of the claims are akin performing repetitive calculations, a well-known function of computers (see MPEP 2106.05(d)).  Thus, the claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-8, 11-17, and 19 further define the abstract idea, are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas. Claims 9, 18, and 21 recite present the result of back-testing a model and receiving an indication of whether model has passed the test, this is akin to limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data to particular environment of portfolio analysis, akin to Electric Power Group (See MPEP 2106.05(h)), and thus ineligible.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/               Primary Examiner, Art Unit 3694